administrative remedies.       In particular, respondents asserted that
                  appellant had filed a number of grievances, with regard to this and other
                  issues, but had never filed an administrative claim form, as required by
                  NRS 209.243(1) (providing that a claim form must be filed within six
                  months of the alleged loss or injury). Alternatively, respondents argued
                  that appellant's complaint should be dismissed under NRCP 8(a), for
                  failure to contain a short, plain statement of entitlement to relief, or under
                  NRCP 4(i), for failure to timely serve process.
                              Appellant opposed the motion, arguing that he had filed an
                  administrative claim form and that the applicable administrative
                  grievance procedures were not available to him because he had been
                  threatened with retaliation if he filed further grievances. Appellant also
                  filed an amended complaint following the motion to dismiss, which,
                  although still somewhat lengthy and repetitive, contained a more limited
                  statement of appellant's claims than his previous complaint. Moreover,
                  appellant argued that he had properly served process. The district court
                  ultimately granted respondents' motion and dismissed• the case on the
                  ground that appellant had not filed a timely administrative claim form.
                  This appeal followed. As directed, respondents have filed a response.
                               In the present matter, the district court's order dismissing
                  appellant's complaint contains no findings regarding the alleged threats of
                  retaliation that appellant argues rendered the grievance process
                  unavailable to him, and thus, does not address the impact of these alleged
                  threats on his failure to exhaust his administrative remedies. In addition,
                  the district court did not address respondents' alternative arguments that
                  the complaint should be dismissed under NRCP 8(a) or NRCP 4(i). Thus,
                  having reviewed the documents before us, we conclude that the district

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ce
                     court's failure to make adequate findings and otherwise fully address
                     these points in its dismissal order has left us unable to determine
                     whether, under the circumstances presented here, dismissal of the
                     underlying complaint was warranted.        See Buzz Stew, LLC v. City of N.
                     Las Vegas, 124 Nev. 224, 228, 181 P.3d 670, 672 (2008) (concluding that a
                     "complaint should be dismissed only if it appears beyond a doubt that [the
                     plaintiff] could prove no set of facts, which, if true, would entitle [him or
                     her] to relief'). Accordingly, we reverse the district court's dismissal of the
                     underlying action and remand this matter for further proceedings.
                                 It is so ORDERED.'



                                                                                                 ,   J.
                                                                   Hardest


                                                                         ad,,te                      J.
                                                                   Douglas


                                                                                                     J.




                     cc:   Hon. Abbi Silver, District Judge
                           Percy Lavae Bacon
                           Attorney General/Carson City
                           Eighth District Court Clerk

                           'With regard to appellant's September 20, 2012, motion for a
                     protective order, we deny the motion because such relief should be sought
                     in the district court in the first instance. In light of the resolution in this
                     order, we conclude that no further action is necessary with regard to
                     appellant's September 3, 2014, filing regarding judicial notice.

SUPREME COURT
        OF
     NEVADA
                                                            3
(01 1947A    441e4